      Case 2:20-cv-00623 Document 1 Filed 12/11/20 Page 1 of 7 PageID# 1




                        UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF VIRGINIA
                             NORFOLK DIVISION

                                     In Admiralty


IN THE MATTER OF THE COMPLAINT OF
GREAT LAKES DREDGE & DOCK COMPANY, LLC
FOR EXONERATION FROM OR LIMITATION                           Case No._____________
OF LIABILITY AS OWNER OF THREE
SECTIONS OF DREDGE PIPE PONTOON
AND AN AIR COMPRESSOR BARGE

      Petitioner.


 PETITION FOR EXONERATION FROM OR LIMITATION OF LIABILITY

      COMES NOW the Petitioner, Great Lakes Dredge & Dock Company, LLC

(hereinafter “GLDD” or Petitioner”), as owner of a tow consisting of three 480’ sections

of pontoon dredge pipe and one air compressor barge (collectively referred to as “the

Vessel”), by and through undersigned counsel, and pursuant to the provisions of 46

U.S.C. § 30501 et seq., Rule F of the Supplemental Rules for Admiralty or Maritime

Claims (“Supplemental Admiralty Rule F”), and Local Admiralty Rule (f), petitions

this Court for Exoneration from or Limitation of Liability, for all claims arising out

of a collision occurring on or about March 13, 2020 upon navigable waters of the

United States, and as grounds therefore alleges:

      1.     This is a case of admiralty and maritime jurisdiction within the meaning

of Fed. R. Civ. P. Rule 9(h), 28 U.S.C. 1333 and U.S. Const. art. III, § 2.

      2.     Limitation Petitioner, GLDD, is a Delaware corporation, and was at all

material times the owner of the Vessel referred to in this Petition.
      Case 2:20-cv-00623 Document 1 Filed 12/11/20 Page 2 of 7 PageID# 2




      3.     The dredge pipe pontoon is constructed to float dredge pipe on water and

was being used to transport dredge pipe on the navigable waters of the United States,

while the air compressor barge is constructed to float on water and was being used to

transport an air compressor over the navigable waters of the United States. On

March 13, 2020, at the time of the collision, the three sections of dredge pipe pontoon

and air compressor barge were lashed together as a single unit to be towed upon the

navigable waters of the United States, and otherwise constituted a “vessel” within

the statutory definition set forth in 1 U.S.C. § 3.

      4.     This action is brought by Petitioner pursuant to the terms of the

Limitation of Liability Act, 46 U.S.C. §30501 et seq. and Supplemental Admiralty

Rule F governing Limitation of Liability actions.

      5.     This Court has subject matter jurisdiction over this matter pursuant to

28 U.S.C. §§1331, 1333 and 46 U.S.C. §30501 et seq.

      6.     Pursuant to Supplemental Admiralty Rule F(9), venue is proper in this

district because the Vessel has not been attached or arrested with respect to the claim

described herein, the owner, GLDD, has not been sued with respect to the claim

described herein, and the Vessel may be found within this District.

      7.     The only known Claimants to this action are Courtney Sherron and the

Estate of Felix Sherron, III (hereinafter collectively “the Sherrons” or “Claimants”),

c/o Davey & Brogan, 101 Granby Street, Suite 300, Norfolk, Virginia 23510. Based

upon information and belief, Courtney Sherron is a resident of and domiciled in

Norfolk, Virginia, and is co-administrator of the Estate of Felix Sherron, III.



                                          -2-
       Case 2:20-cv-00623 Document 1 Filed 12/11/20 Page 3 of 7 PageID# 3




       8.    The events, acts, and circumstances giving rise to this Petition and the

claims of the Sherrons, occurred upon the navigable waters of the United States on

March 13, 2020, while the Vessel was engaged in maritime activity and being towed

by the Tug MAVERICK. At all relevant times, the Tug MAVERICK was owned and

operated by Intracoastal Marine, Inc.

       9.    On Friday evening, March 13, 2020, Courtney Sherron was a passenger

and Felix Sherron was the operator of a 24-foot center console pleasure craft that was

traveling at a high rate of speed in Norfolk Harbor when it collided with the slow

moving Vessel under tow of the Tug MAVERICK. As a result of the collision, Felix

Sherron sustained fatal injuries resulting in his death on or about March 15, 2020,

and Courtney Sherron sustained non-fatal personal injuries.

       10.   At all times material hereto, GLDD exercised due diligence to make and

maintain the Vessel in a condition such that it was fit for its normal and intended

use.

       11.   The instant Petition for Exoneration or Limitation of Liability is being

filed less than six months after Petitioner’s first written notice of claim; therefore, it

is timely filed pursuant to the provisions of Supplemental Admiralty Rule F.

       12.   The Vessel was not damaged, lost or abandoned, and is presently within

   the district.

       13.   Based upon written notice dated August 25, 2020, Courtney Sherron and

the Estate of Felix Sherron, III, asserted claims for bodily injury and wrongful death

against GLDD as owner of the Vessel with which they collided on March 13, 2020.



                                          -3-
      Case 2:20-cv-00623 Document 1 Filed 12/11/20 Page 4 of 7 PageID# 4




      14.    Pursuant to Supplemental Rule F(2) and 46, U.S.C. §30501 et seq.,

GLDD seeks exoneration from or limitation of liability for any injuries, damages, and

losses of whatever description arising out of the aforesaid collision and desires to

contest the liability in the event claims are made or claimants allege they have valid

defenses to the claims on the facts and law.

      15.    The incident described herein was not caused or contributed by any

fault, negligence, or lack of due care on the part of Petitioner.

      16.    Alternatively, the aforesaid incident was done, occasioned and incurred

without the privity or knowledge of Petitioner.

      17.    Petitioner claims exoneration from or limitation of liability for any and

all property damages, personal injuries and/or death caused by the subject collision

involving the Vessel, and for any claims thereof.

      18.    Any claims arising from the injuries, losses, or damages described above

were done, occasioned, and incurred entirely without any negligence or other fault on

the part of Petitioner, or anyone for whom Petitioner may be legally responsible, and

Petitioner is entitled to exoneration from any liability for any such claims.

      19.    In the event the Court determines there was negligence or other legal

fault in the operation and/or use of the Vessel which contributed in any way to any

alleged injuries, losses, or damages on the part of any person, vessel or other claims

arising from the March 13, 2020 incident, which negligence or other legal fault is

denied by Petitioner, such negligence occurred wholly or in part without the privity

or knowledge of Petitioner within the meaning of 46 U.S.C. §30501 et seq.



                                          -4-
      Case 2:20-cv-00623 Document 1 Filed 12/11/20 Page 5 of 7 PageID# 5




      20.      Subject to an appraisal, Petitioner’s interest in the Vessel post-casualty

does not exceed $430,000.        There was no pending freight. Contemporaneously

herewith, Petitioner files an Affidavit of Appraised Value from David J. Tantrum, a

marine surveyor, attached hereto as Exhibit “A.”

      21.      Petitioner alleges that the amount of damages associated with potential

claims arising from this maritime incident may exceed the value of its interest in the

Vessel and pending freight (of which there was none) on the date of the incident at

the end of the voyage.       Petitioner submits herewith as Exhibit “B” a Letter of

Undertaking in the amount of $431,000, representing the value of the Vessel post

casualty, plus $1,000 security for costs as required by LAR f(1).

      22.      By reason of the foregoing, Petitioner claims the benefits of the

provisions of 46 U.S.C. §30501 et seq. and Supplemental Rule F in this proceeding.

      WHEREFORE PETITIONER PRAYS:

      A. For an Order directing the issuance of a monition to all persons claiming

            damages for any and all injuries and losses occasioned, incurred, or

            resulting from the aforesaid incident on March 13, 2020, citing them to file

            their claims with the Clerk of Court and to serve on or mail to the attorneys

            for Petitioner copies thereof on or before the date to be named in said

            monition, further to appear and answer the allegations of this Petition

            according to the law and practice of this Court at or before a time certain to

            be fixed by said monition; and




                                             -5-
Case 2:20-cv-00623 Document 1 Filed 12/11/20 Page 6 of 7 PageID# 6




B. That an injunction shall issue restraining the prosecution of all suits,

   actions, and proceedings already begun to recover for damages sustained

   and arising out of, occasioned by or consequent upon the incident aforesaid,

   and the commencement or prosecution thereafter of any suit, action or legal

   proceeding of any nature of description whatsoever, except in the present

   proceeding, against Petitioner and/or the Vessel in respect of any claim or

   claims arising out of the incident on March 13, 2020, above described; and

C. For a Decree adjudging:

      1. That neither Petitioner nor the Vessel are liable to any extent for any

         losses, damages, or injuries or for any claim whatsoever, in any way

         arising out of or in consequence of the aforesaid incident of March 13,

         2020, as above stated;

      2. Or, if Petitioner shall be adjudicated liable, then that liability be

         limited to the amount of the value of its interest in the Vessel at the

         time of the aforesaid incident described in this Petition, and that any

         monies decreed to be paid be divided pro rata amongst such

         claimants as may duly prove their claims, saving to all parties any

         priorities to which they may be legally entitled, and that a decree

         thereupon be entered discharging Petitioner from any and all further

         liability; and that Petitioner may have such other and further relief

         as the justice of the cause may require.




                                  -6-
     Case 2:20-cv-00623 Document 1 Filed 12/11/20 Page 7 of 7 PageID# 7




Respectfully submitted this 11th day of December, 2020.

                                             GREAT LAKES DREDGE AND
                                             DOCK COMPANY, LLC


                                             /s/ Edward J. Powers         .
                                             Edward J. Powers (VSB No. 32146)
                                             VANDEVENTER BLACK LLP
                                             500 World Trade Center
                                             Norfolk, VA 23510
                                             Tel: 757.446.8600
                                             epowers@vanblacklaw.com




                                             4831-5643-5156, v. 1




                                       -7-
